FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RENHUA JIN,                                      No. 11-71076

               Petitioner,                       Agency No. A095-303-231

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Renhua Jin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Rodriguez-Lariz v. INS, 282 F.3d 1218,

1222 (9th Cir. 2002), and we grant the petition for review.

      The BIA abused its discretion in denying as untimely Jin’s motion to reopen.

Jin reasonably relied on her former attorney’s assurances that her proceedings were

pending. See Rodriguez-Lariz, 282 F.3d at 1225.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                  11-71076